People v Desius (2021 NY Slip Op 00785)





People v Desius


2021 NY Slip Op 00785


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, AND WINSLOW, JJ. (Filed Feb. 5, 2021.) 


MOTION NO. (680.5/20) KA 18-02097.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vLOIRMUS DESIUS, ALSO KNOWN AS BABOO, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.